                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

MARIE CARASTRO,                           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        ) CIVIL ACT. NO. 2:18-cv-800-ECM
                                          )              [wo]
ALABAMA DEPARTMENT OF                     )
PUBLIC HEALTH, et al.,                    )
                                          )
      Defendants.                         )

                                       ORDER

      Now pending before the Court are the Defendants’ motion to dismiss (doc.

19) filed on November 27, 2018, and the Plaintiff’s motion for leave to file second

amended complaint (doc. 28) filed on April 11, 2019.

      The Defendants urge dismissal of the amended complaint on various grounds,

and argue that the Court ought not consider some of the arguments made by the

Plaintiff in opposition to dismissal because a party cannot amend a complaint

through her brief. (Doc. 23 at 3-4). In her motion to amend, the Plaintiff states that

she seeks to add claims which arise out of the same facts, but for which she has just

received a notice of right to sue. (Doc. 28).

      Generally, leave to amend should be freely given when justice so requires.

Fed. R. Civ. P. 15(a). Given that the Plaintiff apparently contends there are facts

which need to be included in her complaint to satisfy deficiencies identified in the
motion to dismiss, and given that she has received a notice of right to sue on related

claims, the Court concludes that allowing the Plaintiff to file the amended complaint

attached to her motion is consistent with Rule 15 of the Federal Rules of Civil

Procedure. Thus, the Court will grant the motion to amend the complaint.

      Accordingly, it is hereby

      ORDERED that the motion for leave to file second amended complaint (doc.

28) is GRANTED and the Plaintiff shall file the new amended complaint attached

to her motion on or before June 13, 2019. (Doc. 28-1).

      Done this 6th day of June, 2019.

                                   /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
